Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants response dated 09/12/2022 in regards to the restriction election requirement (07/13/2022). Claims 1-27 has been cancelled. Claims 28-47 are pending. Applicants have elected nadolol (PABRA) and cognitive function (disorder) without traverse. The restriction election requirement is made final. Claims 32-33, 42-43, 46 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 28-31, 34-41,44-45 and 47 and are herein acted on the merits.
Application Priority
This application filed 12/10/2020 is a national stage entry of PCT/US2019/ 037358, International Filing Date: 06/14/2019, PCT/US2019/037358 Claims Priority from Provisional Application 62825702, filed 03/28/2019, PCT/US2019/037358 Claims Priority from Provisional Application 62825675, filed 03/28/2019, PCT/US2019/037358 Claims Priority from Provisional Application 62825571, filed 03/28/2019, PCT/US2019/ 037358 Claims Priority from Provisional Application 62686663, filed 06/18/2018, PCT/US2019/037358 Claims Priority from Provisional Application 62686660, filed 06/18/2018, PCT/US2019/037358 Claims Priority from Provisional Application 62685249, filed 06/14/2018, PCT/US2019/037358 Claims Priority from Provisional Application 62685247, filed 06/14/2018, PCT/US2019/037358 Claims Priority from Provisional Application 62685246, filed 06/14/2018. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37-41, 44, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Coma et al. (US 20130116215) in view of Segal-Gidan (Clinician Reviews, 2013). 
	Coma teach combination therapy for neurological disorders, for e.g. cognitive impairment, memory loss or dementia or for memory protection or cognitive level protection with a pharmaceutical composition comprising at least two or more compounds, e.g. bambuterol, clenbuterol, pirubuterol, nadolol etc. (See claims 1, 10-19). 
Coma is not explicit in identifying the subject with cognitive impairment.  
 Segal-Gidan teach cognitive screening tools for practitioners. The reference discusses several tools, e.g. MMSE, MoCA (Table 2). The reference teach that screening should be targeted to individuals who are at greatest risk for either progressive dementia, also to any patient whom cognitive impairment is suspected  (p 13, Who should be Screened). Further taught in page 17, conclusion is that familiarity with cognitive screening tools and associated clinical instruments will aid the clinicians in the appropriate use and interpretation of these to improve clinical care and outcomes for patients (see Conclusion). 
A person of ordinary skill in the art would have found it obvious to identify the subjects prior to the administration and treatment as in the current claims from Segal-Gidan. One of ordinary skill in the art would have been motivated to identify the subject for cognitive impairment because (i) screening tools are readily available (ii) to improve the clinical outcome and provide treatment (iii) also to check whether the treatment provided is beneficial or not and if not provide an alternate therapy. 
A person of ordinary skill in the art from Coma would have found it obvious to administer bambuterol, clenbuterol, pirubuterol with nadolol for improving cognitive impairment. A person of ordinary skill in the art would have been motivated to do so because of achieving reasonable expectation of success and to provide therapeutic benefits to the subjects. From the combined teachings of Coma and Segal-Gidan a person of ordinary skill in the art would have arrived at the method of claim 37. As to the limitations of β2-ADR agonist (e.g. clenbuterol) or peripherally acting β-blocker (PABRA) (e.g. nadolol), the same compounds are taught by Coma. Hence they will act as β2-ADR agonist or PABRA.  As to claims 38-41, 44, 45, Coma teaches clenbuterol and nadolol. 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Colca et al. (US 20130053350 A1).
Colca teach combination therapy with thiazolidinediones and beta-adrenergic agonist(s) for treating neurodegenerative disorders like mild cognitive impairment. Colca teach that the beta-adrenergic agonist(s) in the combination therapy include tulobuterol, clenbuterol, salbutamol, bambuterol, salmeterol or any combination thereof. (See claims 153, 178-180). 
From Colca, one of ordinary skill in the art would have found it obvious to administer tulobuterol for improving cognitive function in cognitive impaired subjects. A person of ordinary skill in the art would have been motivated to do so because of achieving reasonable expectation of success and providing therapeutic benefits to the patients.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Colca et al. (US 20130053350 A1) in view of Segal-Gidan (Clinician Reviews, 2013).
Colca teachings as above. 
Colca do not teach identifying the subject with cognitive impairment.  
Segal-Gidan as above. 
From Segal-Gidan a person of ordinary skill in the art would have found it obvious to identify the subjects prior to the administration and treatment as in the current claim 28. One of ordinary skill in the art would have been motivated to identify the subject for cognitive impairment because (i) screening tools are readily available (ii) to improve the clinical outcome and provide treatment (iii) also to check whether the treatment provided is beneficial or not and if not provide an alternate therapy. A person of ordinary skill in the art would have been motivated to use tulobuterol in cognitive improvement treatment in subjects is in expectation of reasonable amount of success and to provide therapeutic benefits. Thus claim 28 would have been obvious over Colca and Segal-Gidan. 

Claims 29-31, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Colca et al. (US 20130053350 A1) in view of Segal-Gidan (Clinician Reviews, 2013). as applied to claim 28 and further in view of Coma et al. (US 20130116215).
Colca and Segal-Gidan teachings as above.
The prior art do not teach nadolol in the treatment method. 
Coma teach combination therapy for neurological disorders for e.g. cognitive impairment, memory loss or dementia or for memory protection or cognitive level protection with a pharmaceutical composition comprising at least two or more compounds, e.g. bambuterol, clenbuterol, pirubuterol, nadolol etc. (See claims 1, 10-19). 
From Coma a person of ordinary skill in the art would have found it obvious to add in combination to tulobuterol, other agents, e.g. nadolol in treating cognitive impairment. One skilled in the art would have been motivated to obtain additive or synergistic therapeutic benefits in the treatment of cognitive impairment as the prior art teach both of them individually for use in cognitive impairment. Claims 29-31 are addressed by Coma’s teaching of nadolol. As to claims 34-36, Coma and Colca both teach treating cognitive impairment to a subject and they need not include Alzheimer’s disease or Down syndrome or Parkinson’s disease patients. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Vardjan (EP 2818177).
Vardjan teach the treatment of a disease associated with astrocytic cytoplasmic hyperexcitability and/or cytosolic glucose homeostasis, said method comprising: (i) providing a compound; (ii) bringing said compound in contact with an astrocyte; and (iii) determining the cAMP level in said astrocyte contacted with said compound, e.g. tulobuterol, clenbuterol, salbutamol, levosalbutamol, fenoterol, formoterol, metaproterenol, salmeterol, terbutaline, isoetarine, pirbuterol, procaterol, ritodrine etc. and the disease selected from cognitive deficit, Alzheimer’s disease etc. (claims 1, 5, 7)
From Vardjan one of ordinary skill in the art would have found it obvious to administer tulobuterol for improving cognitive function in cognitive deficit subjects. A person of ordinary skill in the art would have been motivated to do so because of achieving reasonable expectation of success and providing therapeutic benefits to the patients.


Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Vardjan (EP 2818177) in view of Segal-Gidan (Clinician Reviews, 2013).
Vardjan teachings as discussed above.
Vardjan is not explicit in identifying the subject with cognitive impairment.  
 Segal-Gidan teach cognitive screening tools for practitioners. The reference discusses several tools, e.g. MMSE, MoCA (Table 2). The reference teach that screening should be targeted to individuals who are at greatest risk for either progressive dementia, also to any patient whom cognitive impairment is suspected  (p 13, Who should be Screened). Further taught in page 17, conclusion is that familiarity with cognitive screening tools and associated clinical instruments will aid the clinicians in the appropriate use and interpretation of these to improve clinical care and outcomes for patients (see Conclusion). 
A person of ordinary skill in the art would have found it obvious to identify the subjects prior to the administration and treatment as in the current claims from Segal-Gidan. One of ordinary skill in the art would have been motivated to identify the subject for cognitive impairment because (i) screening tools are readily available (ii) to improve the clinical outcome and provide treatment (iii) also to check whether the treatment provided is beneficial or not and if not provide an alternate therapy. 
A person of ordinary skill in the art from Vardjan would have found it obvious to administer tulobuterol, clenbuterol etc. with nadolol for improving cognitive impairment. A person of ordinary skill in the art would have been motivated to do so because of achieving reasonable expectation of success and to provide therapeutic benefits to the subjects. From the combined teachings of the prior art a person of ordinary skill in the art would have arrived at the claim 28. 
Claims 29-31, 34-41, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Vardjan (EP 2818177) in view of Segal-Gidan (Clinician Reviews, 2013) as applied to claim 28 and further in view of Suffin et al. (US 20050118286 A1). 
Vardjan and Segal-Gidan teachings as above. 
Vardjan and Segal-Gidan do not teach nadolol in the method of treatment.
Suffin teach compositions and methods of treatment of nervous system disorders, e.g. cognitive disorders with a combination therapy comprising an adrenergic beta-blocker and a stimulant such that at least one symptom of said nervous system disorder is reduced (see claims 1, 5, 7-8). The adrenergic beta-blocker is selected from nadolol, propranolol, atenolol etc. (See claim 5). 
From Suffin one of ordinary skill in the art would have found it obvious to try adding nadolol to tulobuterol or clenbuterol in the method of Vardjan in treating cognitive disorder, e.g. cognitive impairment. One skilled in the art would have been motivated to obtain additive or synergistic therapeutic benefits in the treatment of cognitive impairment as the prior art teach both of them individually for use in cognitive impairment. As to the limitations of β2-ADR agonist (e.g. clenbuterol, tulobuterol) or peripherally acting β-blocker (PABRA) (e.g. nadolol), the same compounds are taught by Vardjan. Hence they will act as β2-ADR agonist or PABRA. Thus claims 29-31, 37-41, 44-45 would have been obvious over the combined teachings of Vardjan, Segal-Gidan and Suffin. As to claims 34-36, Vardjan and Suffin both teach treating cognitive impairment or cognitive dysfunction in a subject and they need not include Alzheimer’s disease or Down syndrome or Parkinson’s disease patients. 
Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shamloo teach the use of beta-adrenergic agonists to improve learning and memory in subjects (US 20130096126). Salehi teach beta-adrenergic agonists, e.g. bambuterol, clenbuterol in cognition improvement in Down syndrome subjects (US 20140235726). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.


Claims 28-31, 34-41,44-45 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-74, 77-80, 87 of co-pending Application No. 16972985 (reference application). 
The current claim 28 is to a method of improving cognitive function and/or treating a neurodegenerative disease in a patient, said method comprising identifying a patient in need of or desiring improvement of cognitive function and/or treatment of a neurodegenerative disease and administering to said patient tulobuterol. Claim 37 is to a method of improving cognitive function and/or treating a neurodegenerative disease in a patient, said method comprising identifying a patient in need of or desiring improvement of cognitive function and/or treatment of a neurodegenerative disease that does not have Parkinson's disease, dementia with Lewy bodies, Down's Syndrome, or Alzheimer's disease and administering to said patient a p2-ADR agonist and a peripherally acting β-blocker (PABRA). The β2-ADR agonists selected include tulobuterol, clenbuterol, salbutamol, bambuterol etc. The PABRA agents include nadolol, atenolol, sotalol etc.
‘985 reference claims are directed to a method comprising: subjecting a patient to brain imaging to determine cognitive function and/or to identify whether said patient is in need of or desiring improvement of cognitive function and/or treatment of a neurodegenerative disease; identifying a particular type of neurodegenerative disease based on a spatial pattern of the brain imaging result; and subsequently administering to said patient a β 2-ADR agonist and a peripherally acting β -blocker (PABRA). The β2-ADR agonists selected include tulobuterol, clenbuterol, salbutamol, bambuterol etc. The PABRA agents include nadolol, atenolol, sotalol etc.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the currently claimed invention and the reference claims are to a method of desiring improvement of cognitive function comprising administering β2-ADR agonist and a peripherally acting β-blocker (PABRA). The methods include identifying the subject population. The β2-ADR agonists selected include tulobuterol, clenbuterol, salbutamol, bambuterol etc. The PABRA agents include nadolol, atenolol, sotalol etc. Both the current claims and reference claims teach exclusion of subjects as in the current claims 34-36. Thus claims 28-31, 34-41,44-45 and 47 would have been obvious over the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37-41, 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-19, 21-29 of co-pending Application No. 17125741 (reference application). 
The currently claimed methods as above. 
‘741 reference claims (i) a method comprising: administering clenbuterol and nadolol to a subject, wherein the clenbuterol is administered in a dose of 30 to 160 pg and nadolol is administered in a dose of 10 mg or less (ii) a method comprising: treating a subject identified as having diminished cognitive function and/or being in need of or desiring improvement of cognitive function and/or treatment of a neurodegenerative disease by administering to the subject clenbuterol and nadolol, wherein the nadolol is administered in a sub-therapeutic dose.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the currently claimed invention and the reference claims are to a method of treating a subject with diminished cognitive function a comprising administering β2-ADR agonist (clenbuterol) and a peripherally acting β-blocker (PABRA) (nadolol). In the reference claim 16, the subject is identified as having diminished cognitive function and reference claim 14 the subject has been diagnosed with a cognitive impairment. Claims 37-41, 44-45 would have been obvious over the reference claims and the prior art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627